NOTICE                  2022 IL App (4th) 220080-U                          FILED
This Order was filed under                                                           October 13, 2022
Supreme Court Rule 23 and is               NO. 4-22-0080                               Carla Bender
not precedent except in the                                                        4th District Appellate
limited circumstances allowed
                                  IN THE APPELLATE COURT                                 Court, IL
under Rule 23(e)(1).

                                           OF ILLINOIS

                                       FOURTH DISTRICT

 THE PEOPLE OF THE STATE OF ILLINOIS,                          )      Appeal from the
            Plaintiff-Appellee,                                )      Circuit Court of
            v.                                                 )      Livingston County
 RIVER WILLIAMS,                                               )      No. 19CF270
            Defendant-Appellant.                               )
                                                               )      Honorable
                                                               )      Jennifer H. Bauknecht,
                                                               )      Judge Presiding.


                JUSTICE DeARMOND delivered the judgment of the court.
                Justices Turner and Zenoff concurred in the judgment.

                                              ORDER

¶1      Held: The appellate court affirmed, finding the trial court did not abuse its discretion in
              sentencing defendant to two concurrent terms of 10 years’ imprisonment.

¶2              Defendant, River Williams, an inmate at Pontiac Correctional Center (Pontiac), was

convicted of aggravated assaults on two corrections officers—one conviction for each officer. The

court sentenced defendant to two concurrent terms consisting of 10 years’ imprisonment and 18

months’ mandatory supervised release.

¶3              On appeal, defendant argues the court abused its discretion by imposing excessive

sentences; he claims the court failed to give any weight to the mitigating factor that he “was

suffering from a serious mental illness which, though insufficient to establish the defense of

insanity, substantially affected his *** ability to understand the nature of his *** acts or to conform
his *** conduct to the requirements of the law” (730 ILCS 5/5-5-3.1(a)(16) (West 2018)). We

affirm.

¶4                                     I. BACKGROUND

¶5             On March 25, 2019, Jonathon Harrold and Eric Tkach, both corrections officers at

Pontiac, reported to the cellhouse command staff defendant had thrown a liquid at them from his

cell. A grand jury thereafter indicted defendant on two counts of aggravated assault of a

correctional officer (insulting or provoking contact) (720 ILCS 5/12-3.05(d)(4)(i) (West 2018)),

with one count for each officer.

¶6             At defendant’s jury trial, Harrold and Tkach each testified they had been on a

“gallery walk” of defendant’s maximum security cell block. Defendant stopped the officers to ask

them whether he would be going to the yard that day. They told him he would not. Defendant then

used a milk carton to throw a liquid smelling of urine at the officers, splattering both officers’

uniforms below the beltline. The jury found defendant guilty on both counts.

¶7             At defendant’s sentencing hearing in November 2021, neither party presented

further evidence. Both agreed defendant was subject to mandatory Class X sentencing because of

his prior convictions. See 730 ILCS 5/5-4.5-95(b) (West 2018). The State asked the court to impose

a sentence of 12 years’ imprisonment for each conviction, arguing, inter alia, defendant’s 74

infractions while imprisoned, and his prior criminal history, including crimes of violence,

demonstrated he was too dangerous to receive a minimum sentence. Defense counsel contended

defendant’s ability to control his emotions had improved as he received medications and mental

health treatment. Counsel also asked the court to note defendant’s improved demeanor. Counsel

therefore asked the court to impose the Class X minimum sentence of six years’ imprisonment (see

730 ILCS 5/5-4.5-25(a) (West 2018)).




                                              -2-
¶8             Defendant made a statement in allocution, telling the court he had “completed the

mental health program, the RTU/BMU,” had had no major rules violations since April 2020, and

had been allowed to enter the general prison population. He asked the court for a chance to “prove

that [his] meds [were] working.”

¶9             The court concluded a minimum sentence would be inappropriate based on

defendant’s record of infractions and the need to deter defendant from similar behavior. It

reasoned:

                      “The aggravating factors as argued by the State include deterrence, which

               here I think is a particularly strong factor. *** [B]asic human decency rules would

               suggest that this is highly inappropriate behavior.

                      Now, maybe you’ve recognized that; and maybe you have made some

               changes. You seem to be working in that direction at least as far as the presentence

               investigation report goes ***. But the reality is, you have a terrible record in the

               Department of Corrections; and you’re going to have to demonstrate for an

               extended period of time I think that you have made the changes that you say that

               you have made.

                      *** Now I’m prepared to accept your word that you haven’t received any

               infractions since April of 2020. I hope that’s the case, and I hope that you are

               making progress in your mental health and in working. You do obviously have quite

               a long time to go, but you are also going to have to accept responsibility and be

               held accountable for the actions that you did take while you were in the Department

               of Corrections.”

The court therefore concluded concurrent sentences of 10 years’ imprisonment were appropriate.




                                               -3-
¶ 10            Defendant moved for reconsideration of his sentence, arguing the court should have

given more weight to his improvement in behavior. He suggested a primary reason for his

improvement was that he had sought out “[mental health] services in the Department of

Corrections.”

¶ 11            The court denied defendant’s motion, and this appeal followed.

¶ 12                                       II. ANALYSIS

¶ 13            Defendant argues the court abused its discretion when it failed to consider the

statutory mitigating factor of a “serious mental illness which, though insufficient to establish the

defense of insanity, substantially affected [defendant’s] ability to understand the nature of his ***

acts or to conform his *** conduct to the requirements of the law” (730 ILCS 5/5-5-3.1(a)(16)

(West 2018)). Anticipating the State would assert he forfeited this claim by failing to raise it in his

postsentencing motion, defendant also argues this supposed deficit in the motion was the result of

ineffective assistance of counsel. The State argues the court gave due consideration to such

evidence of defendant’s mental illness as was in the record. The State is correct.

¶ 14            The State has not taken up defendant’s suggestion he forfeited the claim. It thus has

waived any argument on that point: the State has the burden of raising and arguing a defendant has

procedurally forfeited a claim in the trial court. See, e.g., People v. Meakens, 2021 IL App (2d)

180991.

¶ 15            “A trial court’s determination regarding the length of a defendant’s sentence will

not be disturbed unless the trial court abused its discretion or relied on improper factors when

imposing a sentence.” People v. Smith, 318 Ill. App. 3d 64, 74 (2000). “There is a strong

presumption that the trial court based its sentencing determination on proper legal reasoning, and

the court is presumed to have considered any evidence in mitigation which is before it.” People v.




                                                 -4-
Donath, 357 Ill. App. 3d 57, 72 (2005). “[A] sentence within statutory limits will be deemed

excessive and the result of an abuse of discretion by the trial court where the sentence is greatly at

variance with the spirit and purpose of the law, or manifestly disproportionate to the nature of the

offense.” People v. Stacey, 193 Ill. 2d 203, 210 (2000). “A reviewing court gives great deference

to the trial court’s judgment regarding sentencing because the trial judge, having observed the

defendant and the proceedings, has a far better opportunity to consider these factors than the

reviewing court, which must rely on the ‘cold’ record.” People v. Fern, 189 Ill. 2d 48, 53 (1999).

“Consequently, the reviewing court must not substitute its judgment for that of the trial court

merely because it would have weighed these factors differently.” (Internal quotation marks

omitted.) People v. Alexander, 239 Ill. 2d 205, 213 (2010).

¶ 16           Defendant was subject to Class X sentencing under the recidivism provision of

section 5-4.5-95(b) of the Unified Code of Corrections (730 ILCS 5/5-4.5-95(b) (West 2018)). The

applicable sentencing range for the offenses was thus 6 to 30 years’ imprisonment (730 ILCS

5/5-4.5-25(a) (West 2018)). Defendant’s sentences were within this range—indeed, his 10-year

sentences were at the lower end of this range. We thus may not reject the court’s judgment unless

it was “greatly at variance with the spirit and purpose of the law, or manifestly disproportionate to

the nature of the offense.” Stacey, 193 Ill. 2d at 210. There was no such variance or manifest

disproportion here.

¶ 17           Defendant claims the court ignored statutorily mitigating mental health evidence.

Other than one paragraph in his presentence investigation report (PSI) discussing a psychiatric

follow-up in August 2021, and his improved psychiatric condition despite a refusal to take one of

two prescribed psychotropic medications in the three months prior to the report, defendant points

to his self-reported improvement in behavior between the March 2019 offense and the November




                                                -5-
2021 sentencing as evidence of his prior mental illness. He attributed this improvement to his

compliance with treatment. He would have us interpret this information as evidence he was

suffering not only from a serious mental illness at the time of the offense, but one which

“substantially affected [his] ability to understand the nature of his *** acts or to conform his ***

conduct to the requirements of the law” and he asks us to conclude the court improperly ignored

this supposed serious mental illness. Our supreme court concluded quite some time ago that a

defendant’s “prior psychiatric history is an important tool in making a diagnosis as to defendant’s

mental state at the time of the offense.” People v. Scott, 148 Ill. 2d 479, 526 (1992). Here,

defendant claims error based on minimal references to psychiatric treatment after conviction and

sentence and suggests the trial court should have extrapolated from that a forensic psychiatric

diagnosis regarding his state of mind at the time of the offense. Even an expert would be precluded

from testifying about defendant’s mental state at the time of the offense if the expert was not

present to evaluate defendant at that time or shortly thereafter. People v. Nepras, 2020 IL App (2d)

180081, ¶ 23, People v. Frazier, 2019 IL App (1st) 172250, ¶¶ 33-35. Defendant’s argument fails

because the court gave reasonable consideration to the evidence relating to his mental health.

¶ 18           Defendant’s PSI tells us he was receiving some mental health care:

                       “Records *** [as of September 2021] indicate that the defendant was last

               scheduled for a psychiatric follow-up exam on 08-19-21. *** During the exam,

               [defendant] told mental health staff, ‘I’m alright.’ and ‘The meds are helping.’ He

               also claimed that his mood was ‘pretty good’ and his appetite and mood were

               ‘good.’ *** [Defendant] also reported to mental health staff during the exam that

               nurses were not bringing him his medications; however, notes from nursing staff




                                               -6-
               indicate that he has refused one of his medications daily for the past 3 months. The

               exam notes indicated that his psychiatric symptoms have improved. ***

                      [Defendant] is currently prescribed psychotropic medications which

               include: Zoloft (200 mg) and Geodon (160 mg).”

¶ 19           This evidence of treatment is an indication defendant had some mental health

diagnosis. The court gave reasonable weight to this evidence when it noted the PSI suggested

defendant was making progress in his mental health but concluded any short-term improvement in

his behavior was not entitled to much weight. Indeed, because of the limited evidence, it had no

sound basis to give more weight to mental health than it did. Thus, contrary to what defendant

argues, the court lacked any reasonable basis to conclude he was, in March 2019, “suffering from

a serious mental illness which *** substantially affected his *** ability to understand the nature

of his *** acts or to conform his *** conduct to the requirements of the law” (730 ILCS 5/5-5-

3.1(a)(16) (West 2018)). As the court gave reasonable consideration to such evidence of

defendant’s mental illness as was present in the record, we hold the court did not abuse its

discretion in imposing the two 10-year sentences.

¶ 20                                   III. CONCLUSION

¶ 21           For the reasons stated, we affirm the trial court’s judgment.

¶ 22           Affirmed.




                                               -7-